            Case 7:18-cv-06234-VB Document 24 Filed 11/19/18 Page 1 of 3
                                                                       Copy mailed by chambers 11-19-18 DH



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
HSBC BANK N.A., as Trustee on behalf of Ace :
Securities Corp., Home Equity Loan Trust and                  :
for the Registered Holders of Ace Securities                  :   MEMORANDUM OPINION
Corp. Home Equity Loan Trust, Series 2007-                    :   AND ORDER
WM2, Asset Backed Pass-Through Certificates,                  :
                           Plaintiff,                         :   18 CV 6234 (VB)
                                                              :
v.                                                            :
                                                              :
JAMELAH J. ARNOLD, MORTGAGE                                   :
ELECTRONIC REGISTRATION SYSTEMS,                              :
INC., and JOHN DOE #1 THROUGH JANE                            :
DOE #12, the last twelve names being fictitious               :
and unknown to plaintiff, the persons or parties              :
intended being the tenants, occupants, persons                :
or corporations, if any having or claiming an                 :
interest in or lien upon the Subject Property                 :
described in the Complaint,                                   :
                           Defendants.                        :
--------------------------------------------------------------x

Briccetti, J:

        Plaintiff HSBC Bank 1 originally brought this suit with a complaint filed in New York

State Supreme Court, County of Rockland, on June 18, 2018. On July 10, 2018, defendant

Jamelah J. Arnold, pro se, removed the case from state court, pursuant to 28 U.S.C. § 1441 (Doc.

#1), and filed a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6) (Doc. #3). On October 10,

2018, the Court ordered defendant Arnold and plaintiff HSBC Bank to submit written

memoranda addressing whether the Court has subject matter jurisdiction over the action.

        The Court has reviewed the parties’ submissions, and for the reasons set forth below, the

case is REMANDED to New York State Supreme Court, Rockland County.




1
        Plaintiff filed suit as “HSBC Bank USA, N.A.,” not HSBC Bank N.A., as captioned here.
                                               1
           Case 7:18-cv-06234-VB Document 24 Filed 11/19/18 Page 2 of 3



                                          BACKGROUND

       The relevant facts are as follows: Defendant Arnold is a citizen of New York. (Doc. #19

at 3). 2 Plaintiff HSBC Bank is a citizen of Virginia, where its main office and principal place of

business are located. (Doc. #22 at 4). National banking associations are “[d]eemed citizens of

the States in which they are respectively located.” 28 U.S.C. § 1348. For purposes of diversity

jurisdiction, national banks are citizens only of the states in which their main offices, as set forth

in their articles of association, are located. Wachovia Bank v. Schmidt, 546 U.S. 303, 306–07

(2006) (interpreting 28 U.S.C. § 1348).

                                           DISCUSSION

       “[F]ederal courts are courts of limited jurisdiction and lack the power to disregard such

limits as have been imposed by the Constitution or Congress.” Durant, Nichols, Houston,

Hodgson, & Cortese-Costa, P.C. v. Dupont, 565 F.3d 56, 62 (2d Cir. 2009). As courts of limited

jurisdiction, federal courts have an independent obligation to determine whether subject matter

jurisdiction exists even when no party challenges it. See Joseph v. Leavitt, 465 F.3d 87, 89 (2d

Cir. 2006); Transatlantic Marine Claims Agency, Inc. v. Ace Shipping Corp., 109 F.3d 105, 107–

08 (2d Cir. 1997).

       A case may be removed from state to federal court if the action is one over which the

federal court would have had original jurisdiction. 28 U.S.C. § 1441(a). However, an action is

not removable if the district court’s original jurisdiction is based on diversity of citizenship and

any defendant “is a citizen of the State in which such action is brought.” Id. § 1441(b). Known

as the “forum defendant rule,” this rule recognizes that “federal diversity jurisdiction is not

necessary to protect defendants from state-court bias (the original purpose of diversity


2
       Co-defendant Mortgage Electronic Registration Systems, Inc. appears to be a Virginia
corporation; however, its citizenship is irrelevant to the instant analysis.
                                                  2
            Case 7:18-cv-06234-VB Document 24 Filed 11/19/18 Page 3 of 3



jurisdiction) when the defendant is a citizen of the forum [state] and thus, if anything, stands to

benefit from any possible state-court bias.” In re IntraLinks Holdings, Inc. Derivative Litig.,

2013 WL 929836, at *1 (S.D.N.Y. Mar. 11, 2013). 3

       Defendant Arnold is a citizen of the state of New York. Pursuant to the forum defendant

rule, Section 1441(b) prohibits her from removing this case to a New York federal court on the

basis of diversity jurisdiction. Accordingly, the Court concludes that this action must be

remanded to state court.

                                         CONCLUSION

       The Court REMANDS this action to the New York State Supreme Court, County of

Rockland.

       The Court takes no position with respect to defendant’s motion to dismiss.

       The Clerk is instructed to remand this case to New York State Supreme Court, County of

Rockland.

Dated: November 19, 2018
       White Plains, NY

                                              SO ORDERED:


                                              ____________________________
                                              Vincent L. Briccetti
                                              United States District Judge




3
       Defendant Arnold will be provided with copies of all unpublished opinions cited in this
decision. See Lebron v. Sanders, 557 F.3d 76, 79 (2d Cir. 2009).
                                               3
